—Judgments, Supreme Court, Bronx County (John Moore, J.), both rendered February 15, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and also convicting him, upon his plea of guilty, of robbery in the second degree, and sentencing him to concurrent terms of 3 Vs to 10 years, unanimously affirmed.
Defendant failed to preserve his argument that the court conducted an insufficient inquiry concerning possible juror misconduct, and we decline to review it in the interest of justice. Were we to review it, we would find that the court conducted the requisite inquiry and reasonably determined that the incident had been trivial and innocuous (see, People v Buford, 69 NY2d 290). We perceive no abuse of sentencing discretion. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.